DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 10, 13 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 claims at least about 10% fruit juice.  The basis of the % is unclear.  For purposes of examination, the beverage will be considered to comprise at least 10% by volume fruit juice.
Claim 10 claims a beverage sweetened with “the same amount of Lo Han Guo extract or mogroside V”.  It is not clear what the “same amount” is in reference to.  For purposes of examination, the amount of Lo Han Guo or mogroside V will be considered 
Claim 10 also claims that the beverage has a “better” mouthfeel.  It is unclear what would be considered a “better” mouthfeel to meet the claim.
Regarding claim 13, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For purposes of examination, any “stevia based flavor” will be considered to meet the claim.
Claim 25 claims a beverage sweetened with “the same amount of Lo Han Guo extract or mogroside V”.  It is not clear what the “same amount” is in reference to.  For purposes of examination, the amount of Lo Han Guo or mogroside V will be considered the same amount, on a ppm basis, as the amount of siamenoside I contained in the beverage.
Claim 25 also claims that the beverage has a “better” mouthfeel.  It is unclear what would be considered a “better” mouthfeel to meet the claim.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 9, 10, 22, 24, 25 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fischer et al. (WO 91/18855).
Regarding claim 1, Fischer et al. teach a beverage comprising a sweetening system comprising siamenoside I (Abstract-last 3 lines).  Given that a beverage is liquid, the teachings of Fischer et al. are considered to anticipate claim 1. 
Regarding claim 2, Fischer et al. teach a beverage comprising a liquid matrix, Luo Han Guo extract, and at least one additional sweetener.  They further teach that the Luo Han Guo extract includes siamenoside I.  Therefore, the beverage is considered to comprise a liquid matrix, siamenoside I and at least one additional sweetener to meet claim 2 (p. 21, Beverage Characteristics Example 1; p. 6 lines 33-35).
Regarding claim 9, the beverage comprises 52% fruit juice (p. 21, Beverage Characteristics Example 1) which is at least about 10% fruit juice.
Regarding claims 10 and 25, Fischer et al. do not speak to the flavor notes of the beverages that include siamenoside I compared with LHG extract or mogroside V.  However, where Fischer et al. teach that siamenoside I may be used alone as a sweetener, the beverages including siamenoside would meet the claimed flavor notes compared with beverages comprising the same amount of LHG or mogroside V.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted]  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or 
Regarding claim 24, the beverage is a low-calorie beverage (p. 21, Beverage Characteristics Example 1).
Regarding claim 27, the beverage is a non-carbonated beverage (p. 21, Beverage Characteristics Example 1).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 5-8, 13, 18, 19, 21-23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al. (WO 91/18855).
Fisher et al. teach beverages comprising a liquid matrix and siamenoside I as set forth above with regard to claims 1 and 2.
Regarding claim 3, where Fischer et al. teach that the beverage comprises a sweetening system comprising a naturally derived terpene glycoside including siamenoside I, it is not required that any other mogrosides are present.  They further teach that the sweetness of the beverage depends on other sweeteners present (p. 17 lines 21-28).  Therefore, it would have been obvious to have provided a beverage comprising siamenoside I and an additional sweetener, where the siamenoside I is the only mogroside present, as Fischer et al. do not require combinations of mogrosides.
Regarding claim 5, Fischer et al. teach the siamenoside I present in the beverage preferably at 0.008% to 0.027% (i.e., 80 ppm to 270 ppm) (p. 17 lines 21-24), overlapping and thereby rendering obvious the claimed range.
Regarding claims 6 and 22, Fischer et al. does not speak to the Brix provided by the siamenoside I.  However, where they speak to the appropriate amount of siamenoside being determined by the desired sweetness of the resultant beverage (p. 17 lines 21-28), it would have been obvious to have included the siamenoside in an amount to provide a sweetness equivalence of at least about 5 degrees Brix of sucrose where this amount of sweetness was desired in the beverage.  Further, where Fischer et al. speak to adjusting the amounts, the claimed amount of siamenoside I is not considered to represent an unobvious contribution over the prior art.
Regarding claim 7, Fischer et al. does not speak to the purity of the siamenoside.  However, they do teach that a “supply of natural… siamenoside I… is required according to the present invention.” (p. 17 lines 18-20)  Therefore, it would have been obvious to have provided the siamenoside having a purity as claimed, as Fischer et al. speak to having a “supply” of the individual compounds.
Regarding claim 8, Fischer et al. teach that the beverage may contain 0% sugar (p. 17 line 1).  Therefore, it would have been obvious to have provided a no-calorie beverage as with no sugar the beverages of Fischer et al. would not contain any calories.
Regarding claim 13, Fischer et al. teach that other natural sweeteners, including stevioside, may be used to sweeten the beverage (p. 16, lines 13-15).  Therefore, it would have been obvious to have included a stevia based flavor in combination with the siamenoside I as stevioside was known to be included in beverages well before the instant invention.
Regarding claims 18 and 26, Fischer et al. teach that the beverages can be carbonated (p. 13 line 35).
Regarding claim 21, Fischer et al. teach the siamenoside I present in the beverage preferably at 0.008% to 0.027% (i.e., 80 ppm to 270 ppm) (p. 17 lines 21-24), overlapping and thereby rendering obvious the claimed range.
Regarding claim 23, Fischer et al. does not speak to the purity of the siamenoside.  However, they do teach that a “supply of natural… siamenoside I… is required according to the present invention.” (p. 17 lines 18-20)  Therefore, it would .

Claims 12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al. (WO 91/18855) in view of Prakash et al. (US 2014/0272068; cited on the IDS filed November 19, 2019).
Fischer et al. teaches a beverage comprising a liquid matrix, siamenoside I and an additional sweetener as detailed above with regard to claim 2.
Regarding claim 12, Fischer et al. teach that the additional sweetener may be a natural sweetener such as stevioside (p. 16, lines 13-15).  However, they are silent as to the additional sweetener being rebaudioside M as claimed.
Prakash et al. teach rebaudioside M as a sweetener in beverages [0016].  The rebaudioside M is taught to be a pure compound [0188].  When used as a sweetener in the beverage, the rebaudioside M is taught to be present at from about 30 ppm to 250 ppm [0215], overlapping the claimed range.
Therefore, where Fischer et al. teach natural sweeteners derived from stevia to be included in their beverages, and where Prakash et al. teach rebaudioside M that is high purity and included as a sweetener in beverages in an amount overlapping the claimed range, it would have been obvious to have included the rebaudioside M of Prakash et al. in the beverage of Fischer et al. with the reasonable expectation that a suitably sweetened beverage would have been provided.  Applicant is using known natural sweeteners in amounts consistent with amounts reported in the prior art to provide the predictable result of a sweetened beverage.
Regarding claims 14 and 15, Fischer et al. are silent as to the beverage comprising a rare sugar as claimed.
Prakash et al. teach rare sugars in beverages as a replacement for sucrose in combination with non-caloric and low-caloric natural sweeteners [0004, 0006].  Rare sugars taught by Prakash et al. include D-allose, L-ribose, D-psicose, D-tagatose, L-glucose, L-fucose, L-arabinose and D-turanose [0008].
Therefore, where Fischer et al. teach beverages comprising sucrose in combination with siamenoside I as set forth above, but also speak to the desire to provide beverages with little or no sugar (p. 16 line 34-p. 17 line 3), it would have been obvious to have utilized a rare sugar as claimed in order to reduce the amount of sucrose, and in turn the resultant calories, in the beverages produced.  This would have required no more than routine experimentation, as rare sugars were known to be included in beverages well before the instant invention, and would have been expected to provide the predictable result of a suitably sweetened beverage.
Regarding claims 16 and 17, Fischer et al. are silent as to the beverage comprising a polyol as claimed.
Prakash et al. teach polyols including mannitol, erythritol and sorbitol for inclusion in their beverages [0235-0236].  Further, mannitol, erythritol and sorbitol are taught as polyols known as “weight management agents” given that they have reduced absorption and digestibility [0359].
Therefore, where the claimed polyols are known to be included in beverages as taught by Prakash et al., and where both Fischer et al. and Prakash et al. speak to caloric reduction in beverages, it would have been obvious to have utilized polyols as .

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of Takemoto et al. (US 4,084,010) teaches siamenoside I as a sweet glycoside.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435.  The examiner can normally be reached on M-F 9-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791